                2:18-cr-01022-DCN            Date Filed 05/30/19     Entry Number 68      Page 1 of 1

DSC PS4
                                       IN THE UNITED STATES DISTRICT COURT

                                             DISTRICT OF SOUTH CAROLINA




          UNITED STATES OF AMERICA                      Case No. 2:18CR01022-02

                           V.
                                                        RESTITUTION ORDER ON PRETRIAL DIVERSION
                Edgar Jermaine Hosey

The court has been advised that Edgar Jermaine Hosey has entered into a pretrial diversion agreement May 3, 2019 , with
the United States Attorney’s office.

 The pretrial diversion agreement includes a condition that requires Edgar Jermaine Hosey to make restitution to the
following payees in the amounts listed below. Edgar Jermaine Hosey shall pay $200 per month toward this debt, joint and
several with David Paul Dempsey.

                                  Name of Payee                        Total Amount Due
                      Cheyenne M. Bretsch                   $2,123
                      Charles Stough                        $540
                      Christian Sanchez                     $1,450
                      Nicholas Richwine                     $4,900
                      Christopher Combs                     $1,100
                      Keenen Salvaty                        $580
                      Eduard Vasquez‐Castellanos            $1,500
                      Gage White                            $500

                      Grand Total                           $12,693


Unless otherwise directed, restitution payments should be made payable to the Clerk of Court for the United States
District Court, 901 Richland Street, Columbia, South Carolina 29201.

It is ORDERED that the clerk of court accept and receive restitution payments from Edgar Jermaine Hosey and disburse
them to the payees above in accordance with the pretrial diversion agreement and in the manner in which restitution
payments are received and disbursed for criminal judgments. Any changes to the payment plan or delinquencies shall
remain a matter for the U.S. Attorney’s Office to address.

 David C. Norton, United States District Judge
 Name and Title of Judge                                     Signature of Judge

                                                             May 30, 2019
                                                             Date
